Citation Nr: 1442083	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis, rated as analogous to ankylosis of the wrist.  

A hearing was held on October 31, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2014.  That development was completed, and the case was returned to the Board for appellate review.

In a June 2014 rating decision, the RO granted service connection for left carpal tunnel syndrome, assigning a 20 percent rating effective October 31, 2011, and painful/tender surgical scar, assigning a 10 percent rating effective May 27, 2014.  Although the Veteran's representative submitted an August 2014 informal hearing presentation continuing to argue for a disability rating in excess of 20 percent for the residuals, left wrist injury, status-post dorsal capsulodesis, the Veteran has not submitted a notice of disagreement or expressed dissatisfaction with the ratings assigned for left carpal tunnel syndrome and painful/tender scar.  Those separate issues are therefore not on appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.

The Veteran contends that a rating in excess of 20 percent is warranted for his residuals, left wrist injury, status-post capsulodesis.  

The RO granted service connection for residuals, left wrist injury, status-post dorsal capsulodesis in an October 1996 decision, and assigned a 10 percent evaluation for limited motion of the wrist under Diagnostic Code 5215.  In a November 2004 decision, the Board granted an increased evaluation of 20 percent, finding that the degree of functional impairment resulted in the equivalent of favorable ankylosis in 20-30 degrees dorsiflexion.  The issue on appeal is therefore currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Pursuant to Diagnostic Code 5214, a 40 percent rating is assigned for ankylosis of the minor wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A 30 percent evaluation is assigned for ankylosis of the minor wrist when there is ankylosis in any other position except favorable.  A 20 percent evaluation is assigned for ankylosis of the minor wrist that is favorable in 20 to 30 degree dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014). 

At the October 2011 Board hearing, the Veteran testified that he has a lot of problems doing his job because it requires a lot of lifting and bending of the wrist.  The Veteran testified, and demonstrated that when he closes his fingers, he cannot bend his wrist down, and that the wrist pops in and out of the socket when he lifts with his fingers.  He described his wrist popping out of socket all day, and also described grip problems where he cannot hold a wrench at the end of the day.  The Veteran reported that he works construction, doing pipework, and often must use wrenches.

The Veteran was provided with a VA examination of his left wrist in May 2014.  Initial range of motion testing demonstrated palmar flexion to 25 degrees, with objective evidence of painful motion beginning at 0 degrees, and dorsiflexion to 20 degrees with painful motion beginning at 0 degrees.  Repetitive motion testing resulted in additional functional loss including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and swelling.  The examiner noted that the Veteran's wrist condition impacts his ability to work; causing him pain, difficulty with grasping, lifting, and carrying such that he frequently drops items. 

The Veteran was previously subject to a VA examination in January 2011 where he reported wrist symptoms including giving way, instability, weakness, daily or more often episodes of dislocation or subluxation, daily or more often locking episodes, and tenderness, with constant pain and weakness with almost constant dislocation and subluxation of the left wrist with varying degrees of pain.  On physical examination, subluxation and dislocation of the left wrist joint was demonstrated with movement and weight bearing.  The examiner described visible dislocation of the left wrist joint with pressure and flexion to the wrist joint and audible snapping noise with dislocation.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that a higher rating for residuals, left wrist injury, status-post dorsal capsulodesis is not available under the schedular criteria because the Veteran does not demonstrate ankylosis of the wrist which is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation or ankylosis of the wrist in any other position except favorable.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice, a determination to be made by the Under Secretary for Benefits or the Director of Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366, 1568 (Fed. Cir. 2009).  In this case, the frequency and impact of the Veteran's painful wrist subluxations are not contemplated by the rating code's description of limitation of motion of the wrist or ankylosis.  Furthermore, the case presents other indicia of an exceptional and unusual disability picture, including marked interference with employment.  The Veteran's work partner from his construction job submitted a statement in May 2009 confirming that their work involves heavy lifting, carrying, pushing and pulling on tools and smaller intricate tasks, much of which the Veteran cannot perform because of his wrist.  He stated that the Veteran cannot perform his job correctly such that his partner must cover for him by doing these tasks on his behalf.

As noted above, the RO granted service connection for left carpal tunnel syndrome in a June 2014 rating decision.  In a May 2014 VA examination of the peripheral nerves, the Veteran reported shooting pain in the nerves of his left hand and numbness and pins and needles in the left pinky, ring, and middle finger every couple of minutes upon holding things.  The examiner noted symptoms including moderate constant pain, moderate intermittent pain, severe paresthesias or dysesthesias, and moderate numbness.  He concluded that the Veteran suffered from incomplete paralysis of the median nerve which was moderately severe.  The peripheral nerve condition was found to also affect the Veteran's ability to work by causing pain, and difficulty with grasping, lifting, and carrying such that he frequently drops items.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board finds that the interplay of the symptoms caused by the Veteran's service-connected left carpal tunnel syndrome and residuals, left wrist injury, status-post dorsal capsulodesis, presents such a situation.  

Based on the frequency and severity of the Veteran's symptoms, as well as their impact on his occupation, the Board concludes that the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability and that the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment.  Accordingly, the Board concludes that this case warrants referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an award of an extra-schedular disability rating would be in the interest of justice in this case.  Thun v. Peake, 22 Vet. App. at 115-116, aff'd, Thun v. Shinseki, 572 F.3d at 1568.  Concerning this, the Board notes that it does not have the authority to assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet.App. 88, 95 (1996); see Colayong v. West, 12 Vet.App. 524, 536-37 (1999); see Bagwell v. Derwinski, 9 Vet.App. 337, 339 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for entitlement to a disability rating in excess of 20 percent for residuals, left wrist injury, status-post capsulodesis to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



